UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: October 31, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2005 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 1.26% (Cost $9,990,100) Electric Utilities 1.26% Black Hills Corp., Note 6.500 05-15-13 BBB- 5,000 5,102,035 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,621,890 Credit Issuer, description rating (A) Shares Value Capital preferred stocks 12.80% (Cost $91,760,152) Asset Management & Custody Banks 0.65% BNY Capital, 7.97%, Ser B, 12-31-26 A- 4,700 5,020,277 Diversified Banks 0.53% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 4,000 4,065,200 Diversified Financial Services 1.65% JPM Capital Trust I, 7.54%, 01-15-27 A- 12,000 12,717,048 Electric Utilities 3.35% DPL Capital Trust II, 8.125%, 09-01-31 B+ 22,150 25,804,750 Gas Utilities 2.90% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 10,000 10,755,770 KN Capital Trust III, 7.63%, 04-15-28 BB+ 10,673 11,613,313 Integrated Telecommunication Services 1.30% TCI Communications Financing Trust III, 9.65%, 03-31-27 BB+ 9,243 10,035,781 Multi-Utilities & Unregulated Power 1.96% Dominion Resources Capital I, 7.83%, 12-01-27 BBB- 8,450 9,103,937 Dominion Resources Capital III, 8.40%, 01-15-31 BBB- 5,000 5,988,515 Regional Banks 0.46% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A 3,300 3,539,168 Page 1 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2005 (unaudited) Issuer Shares Value Common stocks 2.53% (Cost $16,564,266) Electric Utilities 0.45% Scottish Power Plc, American Depositary Receipt (ADR)(United Kingdom) 90,000 3,519,000 Multi-Utilities & Unregulated Power 2.08% Alliant Energy Corp. 220,000 5,819,000 CH Energy Group, Inc. 40,000 1,862,000 DTE Energy Co. 98,790 4,267,728 KeySpan Corp. 118,081 4,082,060 Credit Issuer, description rating (A) Shares Value Preferred stocks 82.24% (Cost $632,276,141) Agricultural Products 1.70% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 13,110,000 Asset Management & Custody Banks 0.12% BNY Capital V, 5.95%, Ser F A- 40,000 962,400 Automobile Manufacturers 1.94% Ford Motor Co., 7.50% BB+ 50,000 862,500 General Motors Corp., 7.25%, Ser 02-15-52 BB 447,300 7,322,301 General Motors Corp., 7.25%, Ser 04-15-41 BB 87,900 1,431,891 General Motors Corp., 7.25%, Ser 07-15-41 BB 233,500 3,841,075 General Motors Corp., 7.375%, Ser 10-01-51 BB 91,025 1,487,348 Broadcasting & Cable TV 0.74% Shaw Communications, Inc., 8.50% (Canada) B+ 223,200 5,682,672 Consumer Finance 2.39% CIT Group, Inc., 6.35%, Ser A BBB+ 60,000 1,513,200 Ford Motor Credit Co., 7.375% BBB- 30,000 607,200 Ford Motor Credit Co., 7.60% Baa3 100,000 2,114,000 Household Finance Corp., 6.00% A 72,200 1,745,074 Household Finance Corp., 6.875% A 349,100 8,884,595 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 143,200 3,585,728 Diversified Banks 8.61% BAC Capital Trust IV, 5.875% A 46,150 1,102,985 Comerica Capital Trust I, 7.60% BBB+ 120,400 3,061,772 Fleet Capital Trust VII, 7.20% A 459,900 11,713,653 Fleet Capital Trust VIII, 7.20% A 310,000 7,936,000 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- 249,600 6,092,736 Republic New York Corp., 6.25%, Ser HSBC A 50,000 1,245,000 Page 2 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2005 (unaudited) Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 475,500 10,960,275 Santander Finance Preferred S.A., Unipersonal, 6.41%, Ser 1 (Spain) BBB+ 225,000 5,670,000 USB Capital III, 7.75% A- 134,300 3,393,761 USB Capital IV, 7.35% A- 152,800 3,871,952 USB Capital V, 7.25% A- 252,000 6,441,120 Wells Fargo Capital Trust IV, 7.00% A 140,800 3,593,216 Wells Fargo Capital Trust VI, 6.95% A- 50,000 1,268,500 Diversified Financial Services 4.87% ABN AMRO Capital Funding Trust V, 5.90% A 312,400 7,347,648 ABN AMRO Capital Funding Trust VII, 6.08% A 306,000 7,365,420 Citigroup Capital VII, 7.125% A 113,700 2,908,446 Citigroup Capital VIII, 6.95% A 359,000 9,089,880 Citigroup Capital IX, 6.00% A 70,000 1,709,400 General Electric Capital Corp., 6.10% AAA 22,863 577,748 JPMorgan Chase Capital IX, 7.50%, Ser I A- 73,800 1,864,926 JPMorgan Chase Capital X, 7.00%, Ser J A1 259,000 6,661,480 Electric Utilities 14.08% Boston Edison Co., 4.78% BBB+ 15,143 1,317,441 Cleveland Electric Financing Trust I, 9.00% BB 210,000 5,487,300 Entergy Mississippi, Inc., 7.25% A- 109,000 2,826,370 FPC Capital I, 7.10%, Ser A BB+ 559,503 14,093,881 FPL Group Capital Trust I, 5.875% BBB+ 436,800 10,461,360 FPL Group, Inc., 8.00%, Conv A- 140,000 9,066,400 Georgia Power Capital Trust V, 7.125% BBB+ 207,300 5,288,223 Georgia Power Capital Trust VII, 5.875% BBB+ 116,500 2,792,505 Great Plains Energy, Inc., 8.00%, Conv BBB- 544,100 14,078,587 HECO Capital Trust III, 6.50% BBB- 120,000 3,136,800 Interstate Power & Light Co., 8.375%, Ser B BBB- 700,000 23,100,000 Northern States Power Co., 8.00% BBB- 175,800 4,595,412 NVP Capital III, 7.75% CCC+ 108,500 2,739,625 Southern California Edison Co., 6.125% BBB- 10,000 997,500 Southern Co. Capital Trust VI, 7.125% BBB+ 30,000 765,900 Virginia Power Capital Trust, 7.375% BBB- 304,519 7,765,235 Gas Utilities 1.87% AGL Capital Trust II, 8.00% BBB 41,000 1,033,200 Southern Union Co., 7.55% BB+ 197,600 5,224,544 Southwest Gas Capital II, 7.70% BB 253,900 6,751,201 Vectren Utility Holdings, Inc., 7.25% A- 56,500 1,430,015 Hotels, Resorts & Cruise Lines 0.41% Hilton Hotels Corp., 8.00% BBB- 125,000 3,140,000 Integrated Telecommunication Services 2.97% Telephone & Data Systems, Inc., 6.625% A- 150,000 3,652,500 Telephone & Data Systems, Inc., 7.60%, Ser A A- 605,967 15,427,920 Verizon New England, Inc., 7.00%, Ser B A2 150,150 3,795,792 Page 3 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2005 (unaudited) Investment Banking & Brokerage 8.16% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 248,600 12,454,860 Goldman Sachs Group, Inc., 6.20%, Ser B A- 140,000 3,478,132 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K BBB+ 170,000 4,175,200 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M BBB+ 40,000 937,600 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C BBB+ 145,200 7,136,580 Merrill Lynch Preferred Capital Trust III, 7.00% A- 360,400 9,201,012 Merrill Lynch Preferred Capital Trust IV, 7.12% A- 167,400 4,330,638 Merrill Lynch Preferred Capital Trust V, 7.28% A- 273,200 7,103,200 Morgan Stanley Capital Trust II, 7.25% A- 35,000 883,400 Morgan Stanley Capital Trust III, 6.25% A- 248,779 6,085,134 Morgan Stanley Capital Trust IV, 6.25% A- 57,000 1,389,090 Morgan Stanley Capital Trust V, 5.75% A1 248,900 5,694,832 Life & Health Insurance 3.84% MetLife, Inc., 6.375%, Ser B, Conv BBB+ 8,390 229,467 MetLife, Inc., 6.50%, Ser B BBB 799,550 20,140,664 PLC Capital Trust IV, 7.25% BBB+ 331,075 8,518,560 Prudential Plc, 6.50% (United Kingdom) A 30,000 736,200 Multi-Line Insurance 3.07% AEGON N.V., 6.375% (Netherlands) A- 150,000 3,766,500 ING Groep N.V., 7.05% (Netherlands) A- 774,700 19,871,055 Multi-Utilities & Unregulated Power 13.54% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 39,870 4,162,679 BGE Capital Trust II, 6.20% BBB- 525,000 12,888,750 Consumers Energy Co. Financing IV, 9.00% Ba2 217,000 5,555,200 Dominion CNG Capital Trust I, 7.80% BBB- 150,000 3,816,000 DTE Energy Trust I, 7.80% BB+ 253,000 6,456,560 Energy East Capital Trust I, 8.25% BBB- 424,800 10,785,672 ONEOK, Inc., 8.50%, Conv BBB+ 470,000 16,252,600 PSEG Funding Trust II, 8.75% BB+ 680,000 18,040,400 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 639,900 Public Service Enterprise Group, Inc., 10.25%, Conv BBB- 75,450 6,003,557 Puget Sound Energy Capital Trust II, 8.40% BB 232,060 5,915,209 South Carolina Electric & Gas Co., 6.52% Baa1 15,000 1,523,438 TECO Capital Trust I, 8.50% B 490,434 12,319,702 Oil & Gas Exploration & Production 4.96% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 62,000 6,048,875 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 25,000 2,513,282 Devon Energy Corp., 6.49%, Ser A BB+ 32,355 3,324,476 Nexen, Inc., 7.35% (Canada) BB+ 1,018,800 26,356,356 Page 4 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2005 (unaudited) Real Estate Investment Trusts 4.58% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,702,700 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,718,540 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 449,400 11,284,434 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 10,650 534,497 Kimco Realty Co., 6.65%, Depositary Shares, Ser F BBB+ 37,030 942,784 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 30,000 721,500 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 307,100 7,920,109 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 304,500 7,789,110 Public Storage, Inc., 8.60%, Depositary Shares, Ser Q BBB+ 26,700 677,112 Regional Banks 2.35% PFGI Capital Corp., 7.75% A- 686,000 18,136,125 Reinsurance 0.11% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB+ 40,000 858,000 Thrifts & Mortgage Finance 1.37% Abbey National Plc, 7.25% (United Kingdom) A- 275,620 6,959,405 Abbey National Plc, 7.375% (United Kingdom) A- 140,800 3,625,600 Wireless Telecommunication Services 0.56% United States Cellular, 7.50% A- 165,100 4,319,016 Interest Maturity Credit Par value Issuer, description, maturity date rate (%) date rating (A) Value Short-term investments 1.17% (Cost $9,000,000) Government U.S. Agency 1.17% Fannie Mae, Discount Note Zero 11-01-05 AAA 9,000 9,000,000 Total investments 100.00% Page 5 John Hancock Preferred Income Fund II Financial futures contracts October 31, 2005 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-year Treasury Note 684 Short December 2005 $1,506,243 Financial futures contracts John Hancock Preferred Income Fund II Interest rate swap contracts October 31, 2005 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $63,500,000 2.56%(a) 3-month LIBOR June 2008 $3,475,058 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund II Footnotes to Schedule of Investments October 31, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,110,000 or 1.70% of the Fund's total investments as of October 31, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on October 31, 2005, including short-term investments, was $759,590,659. Gross unrealized appreciation and depreciation of investments aggregated $31,172,539 and $19,928,401, respectively, resulting in net unrealized appreciation of $11,244,138. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 21, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 21, 2005 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: December 21, 2005
